


109 HR 6063 IH: Remote Monitoring Access Act of

U.S. House of Representatives
2006-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6063
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2006
			Mr. Pickering (for
			 himself, Ms. Eshoo,
			 Mr. Hayworth, and
			 Mr. Tanner) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for coverage of remote patient management services under part B of the
		  Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Remote Monitoring Access Act of
			 2006.
		2.FindingsThe Congress finds as follows:
			(1)Remote patient
			 monitoring can make chronic disease management more effective and efficient for
			 patients and the health care system.
			(2)By collecting,
			 analyzing, and transmitting clinical health information to a health care
			 practitioner, remote monitoring technologies allow patients and physicians to
			 manage the patient’s condition in a consistent and real-time fashion.
			(3)Utilization of
			 these technologies not only improves the quality of care given to patients, it
			 also reduces the need for frequent physician office appointments, costly
			 emergency room visits, and unnecessary hospitalizations.
			(4)Monitoring a
			 patient’s disease from the home reduces the need for face-to-face physician
			 interactions, thereby minimizing unnecessary travel and missed work and
			 providing particular value to individuals residing in rural or underserved
			 communities who would otherwise face potentially significant access barriers to
			 receiving needed care.
			(5)Four major areas in which remote management
			 technologies are emerging in health care are the treatment of congestive heart
			 failure, diabetes, cardiac arrhythmia, and sleep apnea (sleep disordered
			 breathing). Prompt transmission of clinical data on each of these conditions,
			 to the physician or the patient as appropriate, are essential to providing
			 timely and appropriate therapeutic interventions which can then reduce
			 expensive hospitalizations.
			(6)Despite these
			 innovations, remote management technologies have failed to diffuse rapidly. A
			 significant barrier to wider adoption is the relative lack of payment
			 mechanisms in fee-for-service Medicare to reimburse for remote,
			 non-face-to-face management.
			(7)This Act will
			 eliminate this barrier to new technologies by requiring Medicare to reimburse
			 doctors for time spent analyzing data transmitted to them by remote patient
			 management technologies.
			(8)This Act also
			 promotes high quality care by requiring the Secretary of Health and Human
			 Services to consult with physician groups to create a standard of care and a
			 quality standard for remote patient management services for the covered chronic
			 conditions.
			3.Coverage of
			 remote patient management services for chronic care conditions
			(a)In
			 generalSection 1861(s)(2) of
			 the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended—
				(1)in subparagraph (Z), by striking “and” at
			 the end;
				(2)by adding and at the end of
			 subparagraph (AA); and
				(3)by adding after subparagraph (AA) the
			 following new subparagraph:
					
						(BB)remote patient management services (as
				defined in subsection
				(ccc)).
						.
				(b)Services
			 describedSection 1861 of
			 such Act (42 U.S.C. 1395x) is amended by adding at the end the following new
			 subsection:
				
					(ccc)Remote Patient Management Services for Chronic
		  Conditions(1)The term “remote patient management
				services” means the remote monitoring and management of an individual with a
				covered chronic health condition (as defined in paragraph (2)) or through the
				utilization of a system of technology that allows a remote interface to collect
				and transmit clinical data between the individual and the responsible physician
				or supplier for the purposes of clinical review or response by the physician or
				supplier.
						(2)For purposes of paragraph (1), the term
				‘covered chronic health condition’ includes—
							(A)heart failure;
							(B)diabetes;
							(C)cardiac arrhythmia;
							(D)sleep apnea; and
							(E)any other chronic condition determined by
				the Secretary to be appropriate for treatment through remote patient management
				services.
							(3)(A)The Secretary, in consultation with
				appropriate physician groups, may develop guidelines on the frequency of
				billing for remote patient management services. Such guidelines shall be
				determined based on medical necessity and shall be sufficient to ensure
				appropriate and timely monitoring of individuals being furnished such
				services.
							(B)The Secretary, acting through the Agency
				for Health Care Research and Quality, shall do the following:
								(i)Not later than 1 year after the date of
				enactment of this subsection, develop, in consultation with appropriate
				physician groups, a standard of care and quality standards for remote patient
				management services for the covered chronic health conditions specified in
				subparagraphs (A), (B), (C), and (D) of paragraph (2).
								(ii)If the Secretary makes a determination
				under paragraph (2)(E) with respect to a chronic condition, develop, in
				consultation with appropriate physician groups, a standard of care and quality
				standards for remote patient management services for such condition within 1
				year of the date of such determination.
								(iii)Periodically review and update such
				standards of care and quality standards under this subparagraph as
				necessary.
								.
			(c)Payment under
			 the physician fee scheduleSection 1848 of such Act (42 U.S.C.
			 1395w–4) is amended—
				(1)in
			 subsection (c)—
					(A)in paragraph
			 (2)(B)—
						(i)in clause (ii)(II), by striking “and (v)”
			 and inserting “, (v), and (vi)”; and
						(ii)by adding at the end the following new
			 clause:
							
								(vi)Budgetary
				treatment of certain servicesThe additional expenditures attributable to
				section 1861(s)(2)(BB) shall not be taken into account in applying clause
				(ii)(II) for review: 2008.
								;
				and
						(B)by adding at the end the following new
			 paragraph:
						
							(7)Treatment of
				remote patient management servicesIn determining relative value units for
				remote patient management services (as defined in section 1861(ccc)), the
				Secretary, in consultation with appropriate physician groups, shall take into
				consideration—
								(A)costs associated with such services,
				including physician time involved, installation and information transmittal
				costs, costs of remote patient management technology (including devices and
				software), and resource costs necessary for patient monitoring and follow-up
				(but not including costs of any related item or non-physician service otherwise
				reimbursed under this title); and
								(B)the level of intensity of services
				provided, based on—
									(i)the frequency of evaluation necessary to
				manage the individual being furnished the services;
									(ii)the amount of time necessary for, and
				complexity of, the evaluation, including the information that must be obtained,
				reviewed and analyzed; and
									(iii)the number of possible diagnoses and the
				number of management options that must be
				considered.
									;
				and
					(2)in section (j)(3), by inserting “(2)(BB),”
			 after “(2)(AA),”.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to services furnished on or after January 1,
			 2008.
			
